department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec qt ef lat z significant index number kkekekkrkekkekkekekkkekeeeeekee kerkekkkekekekekerekrkeeeeeekerkkkekkke kakkkekkkkkkekekkekereeke krekekkekrkekerereeheeeerkkeker in re request for waiver of the minimum_funding_standard for the rrkkekekkreekekrekekrk keekkeeererereekereeee plan no el n s kkk _hakkeekeeee company keke akkkkkkkeekkkekekkekekeekekkkekerakkekrk plan kkekkkerek eker ek ere keke ree ree re rererekerererrereeeker dear kkekeerkkekkekrekrkeke this letter constitutes notice that a waiver of the required minimum_funding contribution for the plan for the plan_year ending date has been approved subject_to the conditions listed below this waiver is for the remaining unpaid required minimum contribution for the above listed plan_year all waiver amortization payments representing this waiver still must be paid as stated in sec_412 of the code starting with the contribution due on january required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution company makes the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending december through byseptember through __ respectively under sec_412 of the code company is restricted from amending the plan to increase benefits or plan liabilities while any portion of the waived_funding_deficiency remains unamortized company provides proof of payment of all contributions described above in a timely manner to the service using the fax numbers or addresses below kekkekkrekkerekkkeeke kkekekkkerekkkkerekeker krkeekeekkeeereerekrek kaka kekkeeerereererkekek fax o rkeeekekeekkekekkkeee kkkkkkkk krkkkkkkkkkkkekekkeeeer ekekkeeekeerreerekeekeeree fax keke kkkkkkekkkkkk if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the company is a privately-held manufacturer of parts and components for sale primarily to the automotive industry it has suffered a temporary substantial business hardship due to a decline in sales it has also made significant investments in new product development which temporarily reduced company's net_income and cash flows the company has demonstrated that it has executed a strategy to increase sales and reduce expenses to improve its financial health likely generate increasing profits in future years in addition the company believes and its financial projections illustrate that its revenues and cash flows will improve adequately to satisfy the plan’s funding obligation in the near future its financial projections show that it will your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december 20_ the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule sb we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in - if you require further assistance in this matter please contact at _ sincerely mi hee p tbpls william hulteng manager employee_plans technical cc rekkkekekekerkekerererekeer
